Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/13/20 has been considered.
Drawings
The drawings filed 3/13/20 are acceptable to the examiner.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 15-20 have been cancelled.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:  Cancel claims 15-20 as these claims are directed to a non-elected invention without traverse. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Lee et al. (US 10,566,722 B2), considered to be close to the claimed invention teaches a device that includes a dock connector (3), a main board (P) and a dock flex (2) that is connected to the dock connector and the main board (see figure 1). Lee et al. however does not teach or obvious suggest the use of a circuit assembly that is positioned on and electrically coupled to the dock flex and configured to direct an electrical signal between the dock connector and the main logic board as set forth in claim 1.  The limitations of claims 2-9 depend upon those features of claim 1.  Also, Lee et al. does not teach or obvious suggest the use of a circuit assembly including first and second circuit boards with an interposer board disposed there between as provided and in which the flexible circuit includes electrical contacts to electrically couple to the circuit assembly such that an electrical signal is capable of being passed between the dock connector, the circuit assembly and the main logic board as set forth in claim 10. The limitations of claims 16-20 depend upon those features of claim 10.    Schlub et al. (US 2009/0256758 A1) teaches another arrangement close to the claimed invention including a dock connector (20), a dock connector flex circuit (198) and a circuit board(192) with the flex circuit having traces to carry signals from the dock connector and the circuit board, however does not teach or obvious suggest the use of a circuit assembly that is positioned on and electrically coupled to the dock flex and configured to direct an electrical signal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments/Examiner’s Comments
Applicant argues concerning the restriction requirement that claim 15 has been amended to include features of claims 1-14 and therefor would not require a serious burden to the examiner for searching.  It is noted that applicant has basically reworded the preamble of claim 15, but has not included the features from the body of claims 1-14 into the claim 15; therefore the differences between these claims remain as pointed out in the previous restriction requirement.  These differences would require at least different search queries therefor burdening the examiner during searching. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/21/21